Title: To Thomas Jefferson from Henry Dearborn, 18 August 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Gardiner August 18th. 1808
                  
                  By the last mail I was honored with your letters of the 5th. & 9th inst. with sundry papers enclosed.—If any such acts of opposition to the laws should occur, as to render active opperations necessary for the support of the Government, I shall not be an idle spectator, but shall without delay give all the aid to the support of the laws that my personal attention will afford, but I do not believe that the faction are desperate enough to attempt any thing like a general Insurrection, however well disposed they may feel for such a measure, as far as I have heard they do not meet with as much incouragement from their Town meeting sistem, as they had contemplated, many of their own party are opposed to the Town meeting measures.—the only instances that have come to my knowledge where force has been resorted to for violating the laws in this quarter, have been by Novascotia vessels, and it is by them that the greatest part of the smugling is carried on in Maine, but they have all the indirect aid that the faction can afford them. On the subject of a war between the Osages and their red neighbors, I should presume that it would be expedient to inform them explisitly that we can no longer remain as a barrier between them and the other red Nations unless they will without delay take effectual measures for removeing the Just causes of war by doing prompt Justice to those they have injured, both white & red, and on their noncompliance, their enimies on all sides will be allowed to do themselves Justice in their own way, but I should doubt the propriety of our being directly concerned in the war against them without the Sanction of Congress. I should feel unwilling to encourage the principle, that our Territorial governor might ingage in war with any Indian Nation without the positive directions of the Genl. Executive, except in such strong and unequivocal cases as would render delay highly dangerous to the safety of our Citizans. we may have Governors of much less prudence than Govr. Lewis, who would be inclined to produce a war without any just cause, and as I consider wars of all kinds as the greatest curses that are inflicted on mankind, I should be perhaps too extreemly cautious in avoiding them.—without recollecting precisely the terms of the agrement made between Genl. Wilkinson and the Spanish Govr. I had considered the Sabine as the temporery boundery between the U.S. & Spain, and of course that we were to exercise intire Jurisdiction eastward of that river, but I am not so confident of the correctness of my impressions on the subject as to speak possatively.—I think the outlines of Col Meigs’ proposition in relation to the Cherokees will do, and I should presume that Congress will think favourably of the plan, unless the question concerning the Yazoo people 
                     should interfere. On the subject of appointments in the Army I can say nothing with propriety without having recourse to the records in the office, as I cannot recollect what vacancies existed when I left the Office, or know what have happened since.—In a letter from Mr. Gallatin received by the last mail, he mentions the necessity of having the detachment of 100,000 Militia ordered. I had supposed that that question was to sleep untill we met again, and unless something new occures, I see no necessity of going into the measure at present, but if you should think it expedient to have orders Issued for making the Detachment immediately, I will give the necessary orders on receit of your direction to that effect,—the outrage committed on Lake Champlain, with the prompt measures that followed, will I presume have a very salutary effect in that quarter. 
                  with sentiments of respectfull esteem, I am Yours—
                  
                     H. Dearborn 
                     
                  
               